Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2013/0268744 A1 (on IDS), and further in view of Davis et al., EP 0687977 A2.
Regarding claim 1:
In para. 0024, Chan et al. disclose a computer system, comprising: a circuit board, comprising a plurality of connection interfaces configured to be electrically coupled to a plurality of hardware devices.
In para. 0018, Chan et al. disclose 5a memory, installed on the circuit board, storing a basic input/output system program configured to execute a boot process.  In para. 0022 and 0037, Chan et al. disclose wherein the basic input/output system program comprises a power-on self-test program (see para. 0037); a circuit board image, stored in the memory or in any memory on the circuit board, wherein a circuit 
In para. 0018, 0028-0029, and 0032-0034, Chan et al. disclose 10a processor, configured to load the basic input/output system program to perform the boot process when the computer system is powered on (0018), read and execute the power-on self-test program to detect the hardware devices electrically coupled to the connection interfaces (0028-0029), display the circuit board image on a display (see para. 0034).
In para. 0038, Chan et al. disclose transmitting a result of the test and in para. 0040, Chan et al. disclose additionally transmitting the mainboard layout.  In this way the user can know and see the peripheral hardware configured in the system.  Additionally, in para. 0031, Chan et al. disclose that the positions of the peripheral hardware and interfaces are known and displayed on the mainboard layout using X-Y coordinates.  However, Chan et al. do not explicitly disclose a processor, configured to display a mark pattern on the circuit board image corresponding to a position of a connection interface image of an abnormal hardware device when the abnormal 15hardware device is detected to be abnormal.  In col. 6, lines 55-58 continued in col. 7, lines 1-7, Davis et al. disclose detecting hardware faults, identifying the affected component, and then updating a user interface so as to change the normal picture for the component to an “error” picture for that component.  The error picture may be distinguished from the normal picture by being a different color.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the user interface with an “error” picture of Davis et al. into the system of Chan et al.  A person of ordinary skill in the art would have been motivated to make the modification because 
Referring to claim 7, in para. 0022, Chan et al. disclose wherein the display displays the circuit board image when a specific operation is executed.  And in para. 0037-0038, Chan et al. disclose identifying a component in response to a test result.  In col. 6, lines 55-58 continued in col. 7, lines 1-7, Davis et al. in combination with Chan et al. disclose the processor displays the mark pattern on the circuit board image corresponding to the position of the connection interface image of the 15abnormal hardware device by the display according to a test result of the power-on self-test program.  
Regarding claim 11:
In para. 0024, Chan et al. disclose a computer system having a circuit board comprising a plurality of connection interfaces.
In para. 0018, Chan et al. disclose powering on and executing a basic input/output system program to perform a boot process; 
In para. 0028-0029, Chan et al. disclose reading and executing a power-on self-test program to detect a plurality of hardware devices 5electrically coupled to the plurality of connection interfaces.
In para. 0032-0034, Chan et al. disclose displaying a circuit board image corresponding to a circuit layout of the circuit board on a display.

Referring to claim 17, in para. 0022, Chan et al. disclose determining whether a specific operation is executed and displaying the circuit board image in response to the determination that the specific operation is executed.  And in para. 0037-0038, Chan et .  
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chan et al. and Davis et al. as applied to claims 1 and 11 above, and further in view of Zhang et al., “Enable PCI Express Advanced Error Reporting in the Kernel”.
Regarding claims 5 and 15, in para. 0036, Chan et al. disclose detecting a SATA connection and a USB connection. And in para. 0037, Chan et al. disclose testing peripheral hardware.  However, neither Chan et al. nor Davis et al. explicitly disclose wherein the hardware devices comprise a plurality of Peripheral Component Interconnect Express (PCIe) installations, and the processor 5reads an advanced error report of each of the Peripheral Component Interconnect Express installations to determine the abnormal hardware device according to an error status code of the advanced error report.  In the Abstract, Zhang et al. disclose PCIe installations.  Further, in section 1, Introduction, Zhang et al. disclose advanced error reporting (AER).  In section 2.2.1, Zhang et al. disclose the error reporting of AER.  Additionally, in section 2.2.2.1 Zhang et al. disclose the AER initialization process in addition to BIOS.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the PCIe advance error reporting of Zhang et al. into the combined system of Chan et al. and Davis et al.  A person of ordinary skill in the art would have been motivated to .
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chan et al. and Davis et al. as applied to claims 1 and 11 above, and further in view of Lai et al., US 2016/0155514 A1.
Referring to claims 6 and 16, in para. 0037, Chan et al. disclose performing a memory test program.  However, neither Chan et al. nor Davis et al. disclose the processor scans the memory modules through a memory 10controller to determine the abnormal hardware device according to error information or an error log provided by at least one of the memory modules.  In para. 0090, Lai et al. disclose a UEFI/BIOS memory test that may be implemented by software programs that use the memory controller to perform certain tests.  And in para. 0089, Lai et al. disclose a database for recording memory test statistics (error information).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the memory controller testing of Lai et al. into the combined system of Chan et al. and Davis et al.  A person of ordinary skill in the art would have been motivated to make the modification because Chan et al. disclose a memory test program, but not the details of the memory test program.  Lai et al. provides a suitable memory testing program that would yield predictable results in the combined system of Chan et al. and Davis et al.

Allowable Subject Matter
Claims 2-4, 8-10, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
In addition to Chan et al., US 6,148,419 discloses that a processor identifies and establishes an ID (identification) label for each of the I/O drawers. This ID label is shown on the display associated with each I/O drawer. Then, when an error occurs within an I/O adapter, a display associated with the processor will note the identification of the drawer in which the device is mounted. 
Regarding claims 2 and 12, Chan et al. disclose a coordinate system for identifying a hardware element.  However, the prior art does not teach or reasonably suggest wherein when the abnormal hardware device is detected to be abnormal, the basic input/output system program obtains a status code, a connection interface number, and a coordinate parameter corresponding to the abnormal hardware device, 20wherein the processor displays the mark pattern on the circuit board image corresponding to the position of the connection interface image of the abnormal hardware device by the display according to the coordinate parameter.  
Regarding claims 8 and 18, Chan et al. disclose that the mainboard layout is displayed as part of the BIOS.  However, the prior art does not teach or reasonably suggest wherein the display displays the circuit board image when a setup menu to enter the basic input/output system program is operated.  

Regarding claims 10 and 20, the prior art does not teach or reasonably suggest wherein when the computer system is hanged out in the boot process the display displays the circuit board image, and the processor displays the mark pattern on the circuit board image corresponding to the position of the connection interface 25image of the abnormal hardware device by the display according to a test result of the power-on self-test program.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113